Citation Nr: 0524110	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for hepatitis, including 
hepatitis A, hepatitis B and hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to October 
1969.

In a rating decision dated in February 2003, the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's claim to reopen a claim for 
entitlement to service connection for hepatitis based on new 
and material evidence.  The veteran filed a timely appeal to 
the Board of Veterans' Appeals (Board).  In a May 2004 
decision, the Board reopened the veteran's claim for service 
connection for hepatitis and remanded the case for additional 
development.  The case has returned to the Board for further 
adjudication.


FINDINGS OF FACT

1.  Hepatitis A pre-existed service, and has not been shown 
by competent evidence to have been chronically aggravated by 
active service.

2.  The competent evidence or record does not demonstrate 
that the veteran has current hepatitis B disability, or any 
chronic residuals thereof.

3.  Hepatitis C was initially demonstrated many years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSION OF LAW

Hepatitis, to include hepatitis A, hepatitis B and hepatitis 
C, was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in September 2002 apprised the appellant 
of the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's September 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the October 
2003 Statement of the Case and May 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Moreover, 
the record contains a statement from the veteran's 
representative, dated in July 2005, stating that it had "no 
additional evidence or arguments to add at this time."  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records and VA treatment and examination records.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

On a January 1967 report of medical history conducted in 
conjunction with the veteran's entrance examination, the 
veteran reported having a history of hepatitis and liver 
disease.  An examiner, on the physician's summary section of 
this report of medical history, noted that the veteran 
reported having hepatitis.  However, no abnormalities were 
noted on the report of medical examination in January 1967.  

Service medical records dated in July and August 1969 reflect 
that the veteran had a 19-day stay in the hospital or 
infirmary after complaining of yellow eyes.  He reported a 
history in 1966 of a febrile illness with jaundice, which was 
managed as hepatitis.  He denied any drug use but indicated 
that he occasionally used alcohol.  The veteran was diagnosed 
with infectious hepatitis that was treated and improved, and 
caused in the line of duty.

On an October 1969 report of medical history conducted in 
conjunction with the veteran's separation examination, the 
veteran reported a history of liver trouble and indicated 
that he had had hepatitis two times--in 1967 and 1969.  
However, no abnormalities were noted on the report of medical 
examination in October 1969.  
The remaining service medical records are negative for 
complaints or findings pertaining to hepatitis or any injury 
or disease of the liver.

A private, outpatient laboratory report dated in February 
1987 reveals that the veteran's hepatitis profile reflects 
that under the Hepatitis B Core AB column, "POS (HBCAB 
Detected)."

In a November 1994, Agent Orange examination, the veteran 
reported that he drank alcohol "a little bit" daily, but 
that it was never a problem in Vietnam.  He also reported 
that he smoke marijuana while in Vietnam, but that he had not 
done so since that time.  The veteran further stated that he 
used cocaine and opiates in Vietnam.

In June 1995, the veteran underwent a general VA medical 
examination.  He reported a history of having hepatitis B in 
1969 and having been treated at the 106th General Hospital in 
Japan where he was hospitalized for approximately eleven 
days.  The examiner diagnosed the veteran with a history of 
hepatitis, 1969, with no recurrence or symptoms.

In a June 1995 PTSD examination the veteran related that he 
started drinking alcohol as a teenager, but did not do any 
drugs.  He also reported that his drug usage started in 
Vietnam, where he used marijuana, opium, and other narcotic 
drugs.

The claims file also reveals that the veteran sought VA 
outpatient treatment from July 1997 to July 2002. 

A Chem and Hepatology report reveals that on testing in 
February 1998, the veteran was HCV-AB negative.  However, on 
testing in June 1998, the veteran was HCV-AB positive.

In a VA outpatient treatment record dated in January 2000, 
the examiner reported that he had reviewed laboratory 
findings and that two were positive for hepatitis C, and that 
one was negative.  It was indicated that the veteran had not 
had recent laboratory testing.  In a February 2000 VA 
outpatient treatment report, a VA physician indicated he had 
informed the veteran that he was actually hepatitis C 
positive. 

In a June 2001 hepatology report, a VA staff physician 
indicated that he believed that the veteran was hepatitis C 
positive with a high viral load and abnormal liver function 
tests.  The physician also noted that the veteran had no 
chronic manifestations of end-stage liver disease, no 
extraintestinal manifestations of chronic hepatitis C and 
that his prothrombin time, PTT and albumin were unremarkable.  
The physician further commented that the veteran's platelets 
were normal and there were no features of portal 
hypertension.  His impression of the veteran's condition was 
chronic hepatitis C. 

In an August 2001 general medicine outpatient 
clinic/infectious diseases outpatient consult report, the 
veteran reported that while on active duty, when he was ill 
on leave from Vietnam, he was told that he had hepatitis.  
The examiner, from this August 2001 examination, indicated 
that the veteran had not undergone a liver biopsy and was 
waiting for treatment with pegylated interferon alfa and 
ribavirin when the ribavirin tablets became available.  The 
examiner's assessment of the veteran's condition was chronic 
hepatitis C with hepatomegally, elevated protime.  

In his October 2003 Notice of Disagreement, the veteran 
asserted that he contracted hepatitis during active duty in 
Southeast Asia and that he was also inoculated with airguns.

In May 2004, a private physician related that he had treated 
the veteran for hepatitis A in 1965.  He stated that he did 
not feel that he had any complications of the infection.

The veteran underwent a VA compensation and pension 
examination for his hepatitis in October 2004.  In reviewing 
the veteran's medical records, the examiner reported that the 
veteran's service medical records indicated a bout of 
hepatitis non A or N (non B) on July 24, 1969.  He further 
reported that a February 1987 medical record that the veteran 
presented indicated that he was positive for the hepatitis B 
core antibody, but negative for the surface antigen and 
surface antibody.  The examiner reported that hepatitis B 
testing was negative for the antibody on testing in March 
2004.  The examiner further noted that VA medical records 
showed hepatitis C testing was negative on February 23, 1998 
with normal liver function tests.  However, hepatitis C 
testing was positive on June 23, 1998, with elevated liver 
function tests.  The examiner also reported that the June 
1995 VA examination showed that there was no increase in 
liver function tests and that the hepatitis profile was 
negative.  The veteran stated that he had unprotected sex 
with a prostitute before the bout of hepatitis mentioned in 
his service medical records and that he had never had a blood 
transfusion.  The examiner reported that the veteran's chart 
reported that he had a history of IV drug use during service 
and that the veteran had used alcohol both before and after 
service.  After an examination, the examiner stated that the 
hepatitis B that the veteran experienced in service was 
resolved without residuals.  He further stated that the 
veteran's hepatitis C was acquired between February 23, 1998 
and June 23, 1998 with residuals of impaired liver function, 
fatigue from treatment, and skin reactions to injections on 
bilateral thighs.  Additionally, the examiner stated that the 
veteran's pre-existing hepatitis "B" was not aggravated by 
military service and that his hepatitis C was not 
etiologically related to service dates.

Criteria

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)(2004). 

In order to prove service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disability or injury existed prior to service, 
and that the disease or injury was not aggravated by service.  
The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  As such, 38 C.F.R. § 3.304(b) is 
invalid and should not be followed.  VAOPGCPRE 03-2003.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306 (2004).

Where pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran seeks service connection for chronic hepatitis 
and/or chronic residuals thereof.  In order to establish 
service connection on a direct basis, the veteran must 
provide evidence of a current disability, an in-service 
injury or disease or aggravation of a disease or injury, and 
a nexus between the current disability and an in-service 
injury or disease.  The Board is satisfied that hepatitis A 
clearly and unmistakably existed prior to service, and was 
not aggravated by service.  In this regard, a history of 
hepatitis was noted on the veteran's January 1967 entrance 
examination.  Additionally, in a May 2004 statement, a 
private physician indicated that he had treated the veteran 
for hepatitis A in 1965.  

Thus, the question becomes whether or not the veteran's pre-
existing hepatitis A was aggravated by service and whether 
any such aggravation was due to service or the natural 
progression of the condition.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (b)(2004).  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (b)(2004).  In this regard, the Board finds 
that evidence of record does not demonstrate that the 
veteran's pre-existing hepatitis A was aggravated by service.  
Although the evidence of record establishes that the veteran 
was treated for infectious hepatitis in August 1969, there is 
no evidence that such occurrence was a chronic aggravation of 
the pre-existing hepatitis A.  Moreover, it is significant to 
point out that, in October 2004, a VA examiner, after a 
review of the veteran's records, opined that the veteran's 
pre-existing hepatitis, albeit characterized as "B," was 
not aggravated by military service.  



The clinical evidence of record establishes that hepatitis B 
was initially demonstrated in 1987, many years after service.  
In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to any incident of service, including 
treatment of infectious hepatitis in service.  Further, the 
evidence of record does not establish that the veteran has 
current hepatitis B or chronic residuals thereof.  In this 
regard, the October 2004 examiner, after an examination and a 
review of the veteran's laboratory testing results, reported 
no residuals of hepatitis B.

The record demonstrates that the veteran has current 
hepatitis C disability initially demonstrated years after 
service.  However, the Board notes that there is no evidence 
that the veteran's current hepatitis C is related to the 
infectious hepatitis reported in service.  The veteran 
asserts that his current hepatitis C is related to his August 
1969 in-service treatment for infectious hepatitis.  The 
Board acknowledges that the veteran's service medical records 
indeed demonstrate that in August 1969, he was hospitalized 
for infectious hepatitis that was reported as having been 
incurred in the line of duty.  However, it is significant to 
point out that in October 2004, a VA examiner, after an 
examination of the veteran and a review of his medical 
records (including laboratory test findings) determined that 
the veteran's current hepatitis C was acquired between 
February 23, 1998 and June 23, 1998 and was not etiologically 
related to his dates of service.  Therefore, in the absence 
of any competent evidence to the contrary, the Board finds 
that the veteran's current hepatitis C is not etiologically 
related to service.

Thus, although the veteran asserts that he has hepatitis C 
either incurred in, or aggravated by, active service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the October 2004 VA medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis, to include hepatitis A, hepatitis 
B, and hepatitis C.


ORDER

Entitlement to service connection for hepatitis, to include 
hepatitis A, hepatitis B and hepatitis C, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


